Title: Notes on Conversations with William Strickland, May 1795
From: Jefferson, Thomas
To: 


Turkey.
May. 1795. William Strickland esq. son of Sr. George Strickland of York in England informs me that about 3. years ago he found in the herald’s office in London papers vouching the following facts.
That Sebastian Cabot, having grown old, and become poor, petitioned the crown for some recompence in consideration of his voyages and discoveries in America, and was allowed a pension.
That aStrickland, an ancestor of his, had been one of Cabot’s captains in those voyages, and petitioned also for a reward. But not being in necessitous circumstances, as Cabot was, he prayed that he might be permitted either to assume the newly discovered American bird, the turkey, for his crest, or to change the crest of his arms for that (I do not recollect which) as a token of his services. That the permission  was accordingly given him by grant from the crown in the 1st. year of E.6. which he read in the herald’s office: and that the crest of his family’s arms has ever since been a turkey.—He mentioned that the circumstance which occasioned the propagation of the round potatoe in Ireland so long before England was that one or some of Sr. Walter Raleigh’s ships touched in Ireland on their return from America, and the roots being still sound, were left there.
